Order entered May 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00489-CV

                                 JOHN O'BRIEN, Appellant

                                               V.

   CARA BAKER, AS THE EXECUTRIX OF THE ESTATE OF KENNETH BAKER,
                              Appellee

                          On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. PR14-10A

                                           ORDER
        By order dated April 23, 2015, we consolidated into this appeal appellant’s petition for

writ of mandamus, which challenged the same trial court order at issue in this appeal. We also

granted appellant’s motion to file certain documents under seal. Those documents, exhibits to a

motion for summary judgment, were included in redacted form in the mandamus record and are

subject, along with the rest of the summary judgment motion, to a temporary sealing order in the

trial court.

        On May 15, 2015, a supplemental clerk’s record containing the summary judgment

motion was filed, unsealed. Appellant now moves to seal the supplemental clerk’s record,

pending a permanent sealing order from the trial court, and requests we vacate as moot that
portion of our April 23rd order concerning the filing of sealed documents.   We GRANT

appellant’s motion and ORDER SEALED the May 15th supplemental clerk’s record. We

further VACATE as moot that portion of the April 23rd order allowing the filing of certain

documents under seal.




                                                /s/    CRAIG STODDART
                                                       JUSTICE